OPINION — AG — **** PEACE OFFICER PENSION PLAN **** WHEN A PEACE OFFICER OF AN OKLAHOMA MUNICIPALITY, COVERED BY THE MUNICIPALITY'S POLICE PENSION PLAN IS APPOINTED TO A POSITION IN THE OKLAHOMA STATE BUREAU OF INVESTIGATION, THE INDIVIDUAL CONTRIBUTIONS THEN BEING MADE ON BEHALF OF SUCH PEACE OFFICER TO THE CITY'S POLICE PENSION PLAN MUST BE CONTINUED TO ENSURE THAT OFFICER'S RIGHT TO CONTINUE HIS PARTICIPATION IN THE LOCAL PENSION SYSTEM.   THERE IS NO STATUTORY OBLIGATION ON EITHER THE CITY OR THE STATE IN SUCH SITUATION TO MAKE ANY CONTRIBUTION TO THE PENSION SYSTEM ON BEHALF ON SUCH INDIVIDUAL. TITLE 74 O.S. 1971 160 [74-160], PROVIDES THE STATUTORY AUTHORITY FOR THE INDIVIDUAL TO CONTINUE SUCH CONTRIBUTIONS AS ARE NECESSARY TO ENSURE HIS RIGHT TO CONTINUE HIS PARTICIPATION IN THE LOCAL PENSION SYSTEM.   THE MECHANICS OF MAKING SUCH CONTRIBUTION MAY BE AGREED TO BY THE INDIVIDUAL AND THE STATE BUDGET OFFICE, CONSISTENT WITH THE ESTABLISHED POLICIES OF THAT OFFICE. CITE: 11 O.S. 1971 541 [11-541](H), 11 O.S. 1975 Supp., 543 [11-543](F), 11 O.S. 1971 160 [11-160] (WM DON KISER) ** SEE: OPINION NO. 95-085 (1996) **